Mr. Presiding Justice Pitch delivered the opinion of the court. 2. Municipal Court of Chicago, § 26*—when party not estopped to object of failure to file report in time. The indorsement of “O. K.” upon a stenographic report by counsel for defendant in error does not estop the latter from objecting that it was not filed in time. 3. Municipal Court of Chicago, § 26*—what does not create estoppel to move striking of report. The fact that counsel for defendant in error knowingly permitted plaintiff in error to “go to considerable expense in having printed the abstract of record and the brief and argument” does not estop defendant in error from moving to strike the stenographic report as not having been filed in time.